Citation Nr: 0216074	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  97-33 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disability, 
claimed as secondary to a right knee disability.

[The issues of entitlement to service connection for a back 
disability, claimed as secondary to a right knee disability 
and entitlement to a rating in excess of 30 percent for a 
right knee disability will be addressed in a later decision.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1943 to February 1946.  This appeal was initially 
before the Board of Veterans' Appeals (Board) from an August 
1997 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina 
which denied service connection for a left knee disability as 
secondary to a service-connected right knee disability.  
Hearings were held before a RO hearing officer in January 
1998 and before the undersigned via videoconference in August 
1999.  In January 2000, the Board remanded the case for 
additional development.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for a back disability, 
claimed as secondary to a right knee disability and 
entitlement to a rating in excess of 30 percent for a right 
knee disability.  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDING OF FACT

There is no competent evidence to the effect that the 
veteran's left knee disorder was caused by, or increased in 
severity due to, his service-connected right knee disability.


CONCLUSION OF LAW

Secondary service connection for a left knee disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.310(a) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001)).  Regulations implementing the VCAA have now been 
published.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  However, the Board finds that 
here all pertinent mandates of the VCAA and implementing 
regulations are met.  

The veteran was notified via a rating decision in August 
1997, statement of the case in January 1998, and supplemental 
statements of the case in April 1999, August 2000 and April 
2002 as to why his left knee claim was denied and of the 
criteria for establishing entitlement to the benefit sought.  
The RO has obtained the veteran's service medical records.  
The veteran has not identified any other pertinent medical 
records which remain outstanding.  The Board notes that the 
veteran has been accorded a VA examination (fee-basis) in 
April 2000.  Additionally, a letter in November 2001 informed 
the veteran of pertinent provisions of the VCAA.  No further 
notice to the veteran or assistance in the development of 
evidence is indicated.  

Where, as here, there has been substantial compliance with 
the VCAA and the implementing regulation, a remand would 
serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. § 1110.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Regulations further provide that service 
connection shall be granted for any disability which is 
proximately due to, the result of, or for the degree of 
aggravation caused by a service connected disease or injury.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Factual Background

At the outset, it is noteworthy that it is not claimed, and 
the evidence does not show that a left knee disability was 
manifested in service.  The veteran claims that service 
connection for a left knee disorder is warranted on the basis 
that such disorder was caused, or aggravated by, his service-
connected right knee disability.

VA progress notes in September 1995 and January 1997 include 
diagnoses of left knee degenerative joint disease and stable 
bilateral knee osteoarthritis, respectively.

At a hearing before a RO hearing officer in January 1998 the 
veteran testified that he had a left knee disorder manifested 
by pain and weakness, which was secondary to his service-
connected right knee disorder.  He added that no physician 
had ever told him that his left knee problems were related to 
his right knee disability.

VA progress notes in June 1998 and July 1999 shows complaints 
of bilateral knee pain and findings of bilateral degenerative 
joint disease, respectively.

At a videoconference hearing before the undersigned in August 
1999, the veteran testified that he had been putting a lot of 
stress on his left knee due to his favoring problems 
associated with his right knee.  He added that he used a cane 
to walk.  

On VA examination in April 2000 the veteran reported 
intermittent left knee pain aggravated by use.  He added that 
he occasionally wore a brace for his left knee.  The 
physician noted that review of the medical record first 
showed a left knee disorder in 1995.  Severe degenerative 
arthritis of the left knee with osteochondromatosis was 
diagnosed.  X-rays revealed bilateral severe degenerative 
joint disease of the knees.  The examining physician opined 
that there was no relationship between the veteran's left 
knee disorder and his right knee disability.  He added that 
this finding was based on the fact that the veteran 
essentially had no limp, and no apparent weight shifting.  
The veteran's legs were of equal length, and he used a cane 
only occasionally for walking longer distances.  The 
physician also noted that the condition of the veteran's left 
knee was a degenerative one, which was usually a matter of 
nature and not related to injury.  

Analysis

To establish entitlement to secondary service connection for 
his left knee disability, the veteran must show that it was 
caused by, or increased in severity due to, his service 
connected right knee disorder. 

The sole competent evidence of record on the matter of a 
nexus between the service-connected right knee disability and 
the veteran's left knee disorder is in the report of the 
April 2000 VA fee-basis examination.  The examiner at that 
time opined that there was no relationship between the 
veteran's left knee disorder and his right knee disability.  
The veteran asserts that his current left knee disorder is 
secondary to his service-connected right knee disability.  
However, his statements in that regard are not competent 
evidence.  Medical causation involves questions that are 
beyond the range of common experience and common knowledge 
and require special medical knowledge/expertise.  Because he 
is a layperson and does not have medical training, the 
veteran is not competent to establish by his own opinion that 
his currently diagnosed left knee problems are related to his 
right knee disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.


ORDER

Secondary service connection for a left knee disability is 
denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

